Citation Nr: 1525596	
Decision Date: 06/16/15    Archive Date: 06/26/15

DOCKET NO.  11-22 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Whether new and material evidence has been received to reopen the claim of service connection for bilateral hearing loss.

2.   Entitlement to service connection for positional vertigo (dizziness) secondary to bilateral hearing loss.

3.  Entitlement to service connection for headaches secondary to bilateral hearing loss.

4. Entitlement to service connection for skin condition to include as due to exposure to Agent Orange.

REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

C. Bruce, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to July 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

A review of the Virtual VA paperless claims processing system was conducted.


FINDING OF FACT

In a January 2014 statement, prior to the promulgation of a decision in the appeal, VA received notification from the Veteran that he wished to withdraw his appeal for whether new and material evidence has been received to reopen the claim of service connection for bilateral hearing loss, entitlement to service connection for positional vertigo (dizziness) secondary to bilateral hearing loss., entitlement to service connection for headaches secondary to bilateral hearing loss, and entitlement to service connection for skin condition to include as due to exposure to Agent Orange; there are no questions of fact or law remaining before the Board in these matters.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the Veteran are met; the Board has no further jurisdiction in the matters of whether new and material evidence has been received to reopen the claim of service connection for bilateral hearing loss, entitlement to service connection for positional vertigo (dizziness) secondary to bilateral hearing loss., entitlement to service connection for headaches secondary to bilateral hearing loss, and entitlement to service connection for skin condition to include as due to exposure to Agent Orange.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2002); 38 C.F.R. §§ 20.101 , 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.

The issues of whether new and material evidence has been received to reopen the claim of service connection for bilateral hearing loss, entitlement to service connection for positional vertigo (dizziness) secondary to bilateral hearing loss., entitlement to service connection for headaches secondary to bilateral hearing loss, and entitlement to service connection for skin condition to include as due to exposure to Agent Orange, were developed for appellate consideration.  In a January 2014 statement, the Veteran indicated that he wished to withdraw his appeal as to whether new and material evidence has been received to reopen the claim of service connection for bilateral hearing loss, entitlement to service connection for positional vertigo (dizziness) secondary to bilateral hearing loss., entitlement to service connection for headaches secondary to bilateral hearing loss, and entitlement to service connection for skin condition to include as due to exposure to Agent Orange; therefore, these issues are withdrawn, and there is no allegation of error of fact or law for appellate consideration on these claims.  38 C.F.R. § 20.204.  Accordingly, the Board does not have jurisdiction to consider an appeal in this matter.



ORDER

The appeal for whether new and material evidence has been received to reopen the claim of service connection for bilateral hearing loss, entitlement to service connection for positional vertigo (dizziness) secondary to bilateral hearing loss., entitlement to service connection for headaches secondary to bilateral hearing loss, and entitlement to service connection for skin condition to include as due to exposure to Agent Orange, is dismissed.



____________________________________________
Bradley W. Hennings
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


